NUMBER 13-08-00425-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PRENTICE WARE,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                      On Appeal from the 36th District Court
                         of San Patricio County, Texas.



                          MEMORANDUM OPINION

       Before Chief Justice Valdez, Justices Rodriguez, and Benavides
                      Memorandum Opinion Per Curiam

       Appellant, Prentice Ware, attempts to appeal his conviction for aggravated robbery.

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On July 7, 2008, this Court notified appellant’s counsel of the trial court’s certification

and ordered counsel to: (1) review the record; (2) determine whether appellant has a right

to appeal; and (3) forward to this Court, by letter, counsel’s findings as to whether appellant

has a right to appeal, or, alternatively, advise this Court as to the existence of any

amended certification.

       On September 25, 2008, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is incorrect

or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                    PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 2nd day of October, 2008.




                                               2